Citation Nr: 9917163	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-32 858A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board's 
May 29, 1997 decision which denied entitlement to recognition 
of the claimant as the surviving spouse of the veteran for 
purposes of Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1959 to December 1963 and from February 1964 to 
November 1977.  He died on June [redacted] 1995.

2.	In her motion for revision of a prior Board decision, 
which was received in April 1999, the claimant did not 
specify the date of the Board decision at issue as required 
under Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) (to 
be codified at 38 C.F.R. § 20.1404(a)).  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(a)).

In her motion for revision of a prior Board decision, which 
was received in April 1999, the claimant did not specify the 
date of the Board decision at issue as required under Rule 
of Practice 1404(a), 64 Fed. Reg. 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(a)).  Because the moving 
party's motion fails to comply with the requirements set 
forth in Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(a)), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.





